 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,              Case No.: 21-cr-0425-CAB
10
                 Plaintiff,                 ORDER ON MOTION TO DISMISS
11                                          THE INDICTMENT WITHOUT
12                                          PREJUDICE AND JUDGMENT OF
           v.                               DISMISSAL
13
     LETICIA LARA,
14
15               Defendant.
16
17        Based upon the Motion to Dismiss the Indictment Without Prejudice, and for the
18 reasons set forth therein, and for good cause appearing therefor, IT IS HEREBY ORDERED
19 the United States’ Motion is granted and the Indictment is dismissed without prejudice.
20        IT IS FURTHER ORDERED the bond for the defendant is hereby exonerated.
21
          IT IS SO ORDERED.
22
23
          DATED: June 24, 2021
24
25
                                        _______________________________________
26
                                        HON. CATHY ANN BENCIVENGO
27                                      UNITED STATES DISTRICT JUDGE
28


30
